PER CURIAM.
A petition was filed under § 39.05, Florida Statutes, F.S.A., by the maternal grandmother of a minor child, the objective being to have the juvenile court declare the minor child to be a dependent child and award to the grandmother temporary custody. The juvenile court, after hearing, found there were reasons to believe the then existing conditions and environment were such as to endanger the welfare and the happiness of the minor child, and entered its order finding that the child was a dependent child and awarding temporary custody to the grandmother for a period of three months, pending rehearing.
Appealing for that order, the appellant [natural mother] controverts sufficiency of the evidence to establish that the child was a dependent within the purview of § 39.01(10), Florida Statutes, F.S.A.
We agree that the record fails to disclose such substantial, competent evidence to demonstrate the dependency of the minor child within the definition of the dependent child statute. Accordingly, the order of the juvenile court is reversed and the court directed to enter an order that the maternal grandmother forthwith relinquish custody of the minor child to the natural mother, without prejudice to the appellee-grand-mother to have the cause set down for further hearing where the parties may offer testimony and be fully heard.
Reversed and remanded.